Holden, J.,
delivered the opinion of the court.
The case comes clearly within the rule announced in the case of Board of Supervisors of Jefferson Davis County v. Trexler Lumber Co., 109 Miss. 372, 69 So. 181. The same question was again before this court in the case of Russell v. Board of Supervisors of Jasper County, 72 So. 7, and we there upheld and followed the decision in the ease of Jefferson Davis County v. Trexler Lumber Co., supra.
The rule announced in the above case having established the law on that subject in this state, which seems to be fair and just, and, no good reason appearing for overruling this decision, even though we might entertain some doubt as to the absolute correctness of the constructon of section 4312, Code 1906, in the first instance, we are constrained to observe the doctrine of stare decisis, and follow the rule as announced in Jefferson Davis County v. Trexler Lumber Co., supra, which we refuse to overrule as requested by appellant.
The judgment of the lower court is affirmed.

Affirmed.